United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1730
                                     ___________

Associated Contract Loggers, Inc.;      *
Olson Logging, Inc.,                    *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota
United States Forest Service; Superior *
Wilderness Action Network; Forest       *
Guardians,                              *
                                        * [UNPUBLISHED]
             Appellees.                 *
                                        *
__________________                      *
                                        *
Koochiching County; The Northern        *
Counties Land Use Coordinating          *
Board,                                  *
                                        *
             Amici Curiae.              *
                                   ___________

                            Submitted: March 16, 2001

                                 Filed: June 5, 2001
                                  ___________

Before MURPHY, LAY, and BYE, Circuit Judges.
                           ___________

PER CURIAM.
       Plaintiffs, Associated Contract Loggers, Inc. and Olson Logging Inc., filed suit
in the United States District Court for the District of Minnesota1 against the United
States Forest Service and two not-for-profit groups, Forest Guardians and Superior
Wilderness Action Network. Plaintiffs allege a violation of the Establishment Clause.
The district court dismissed the suit on defendants’ motions pursuant to Fed. R. Civ.
P. 12(b)(6). The plaintiffs now appeal. Amici curiae Koochiching County and The
Northern Counties Land Use Coordinating Board have submitted a joint brief in
support of plaintiffs' position.2

       Finding that no error of law appears in the district court's opinion, and that
further opinion would have no precedential value, we affirm without discussion. See
8th Cir. R. 47B.

      A true copy.

               Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
      2
          The Forest Service's motion to strike portions of Amici's brief is denied.

                                            -2-